Citation Nr: 1228842	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  09-21 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for diabetes mellitus, including as due to herbicide exposure.

3.  Entitlement to service connection for hypertension, including as due to herbicide exposure or as secondary to diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, including as secondary to herbicide exposure or as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In March 2011 the Veteran testified at a hearing before a Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.  The Veterans Law Judge who conducted that hearing has since retired.  

In September 2011 the Board remanded this claim to the RO, via the Appeals Management Center (AMC).  Despite the additional delay, further development is still required.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

As noted above, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) in March 2011.  That VLJ has since retired.  The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  

Accordingly, in June 2012, the Board notified the Veteran of his right to another hearing before the Board.  In July 2012 the Veteran requested a hearing at the Regional Office (RO) before a Veterans Law Judge of the Board (i.e., a Travel Board hearing).  This hearing must be scheduled before the Veteran's claim may be adjudicated.  Accordingly, the case is REMANDED for the following action:

Schedule a Travel Board hearing at the earliest opportunity.  Notify the Veteran of the date, time and location of his hearing and associate a copy of this notification letter with the claims file.  If the Veteran fails to report for his scheduled hearing of changes his mind and elects not to testify at a hearing, associate all relevant documentation with the claims file.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN C. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


